DETAILED ACTION
This action is responsive to the communications filed on 7/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 17; the present invention is direct to a demodulation apparatus and method, comprising: a local ideal signal acquisition unit configured to obtain a local ideal signal corresponding to each state at a current moment based on a phase-free information waveform of each state at the current moment and a practical accumulated phase corresponding to each state at the current moment, wherein each state is determined based on a first predetermined number of information bits and a fixed accumulated phase corresponding to a first modulation index, the fixed accumulated phase is obtained based on the first modulation index, the practical accumulated phase of a previous moment and information bits of the previous moment, the phase-free information waveform is obtained based on a second modulation index, the first predetermined number of information bits before the current moment and the information bits of the current moment, the practical accumulated phase of each current moment is obtained based on the second modulation index, the practical accumulated phase of the previous moment and the information bits of the previous moment, the first modulation index is a rational number in a range of modulation indices, the second modulation index is any value in the range of modulation Where the limitations the independent claims (as filed by Applicant on 7/23/2021) are each incorporated by reference into this section of the Office action.






Closest Prior Art (below)
	The closest prior art of record, Brown et al. (US 2007/0030926), shows a similar demodulation method and apparatus (figs. 2+3: where the method steps are implemented as functions of the cited hardware.  The demodulation apparatus and method receives and processes continuous phase modulation (CPM-FSK) symbols (see at least figure 5; [0028]), comprising: 
	obtaining a local ideal signal (figs. 2+3: at least the a-prior information values of the non-coherent CPM detector/decoder meets this limitation for the current instance of the received CPM(-FSK) signal, see at least [0022]) corresponding to each state at a current moment based on a phase-free information waveform of each state at the current moment (figs. 2+3: non-coherent metrics of the non-coherent CPM detector/decoder meets this limitation for the current instance of the received CPM(-FSK) signal, see [0020-0022]) and a practical accumulated phase corresponding to each state at the current moment (figs. 2+3: the accumulated phase of the instant CPM waveform (conditionally dependent upon the previous CPM waveform instances meets this limitation, see [0076-0079]), wherein each state is determined based on a first predetermined number of information bits and a fixed accumulated phase (figs. 2+3: the accumulated phase of the instant CPM waveform (conditionally dependent upon the previous CPM waveform instances meets this limitation, see [0076-0079]) corresponding to a first modulation index (see at least [0041] where the various hi values are the modulation index for CPM symbol ‘i’ (‘i’ being the CPM symbol index [0041]); which is used in the later equations/functions/steps of the non-coherent CPM detector/decoder), the fixed accumulated phase is obtained based on the first modulation index (the particular ‘continuous phase’ shift/rotation applied to the each current CPM symbol is mapped to this limitation.  The other limitations were previously addressed or readily apparent), the practical accumulated phase of a previous moment and information bits of the previous moment (the accumulated phase value of the previous CPM symbols with respect to the instant/current CPM symbol is mapped to this limitation.  The CPM(-FSK) symbols representing bits are stated throughout the reference, e.g. see the transmitter of figure 1 and M-ary symbol mapper 40), 
	obtaining a branch metric for each branch path based on each local ideal signal and a received signal corresponding to the local ideal signal (figs. 2+3; see at least [0020-0022] and [0068-0083]); 
	obtaining each error correction path metric for the current moment based on each branch metric for the current moment (figs. 2+3: see [0020-0022] and [0068-0083], various error metrics as well as correction metrics are stated), and at least one of a survivor path metric for a survivor path of the previous moment and a second predetermined number of surviving branch metrics for the survivor path of the previous moment (figs. 2+3: see [0020-0022] and [0068-0087], see survivor path metrics based on the other stated recursively determined metrics (as well as parallel processing)), comparing modulus of each correction path metric (figs. 2+3: see [0020-0022] and [0068-0087], see survivor path metrics based on the other stated recursively determined metrics.  Note each Beta parameter is the modulus (explicitly stated in [0064]).  Note that modulus also means ‘absolute value’ which is why the ‘absolute value’ of Beta is shown in the equations (e.g. see equation 15 at the end of , and obtaining the survivor path metric, survivor paths and information bits for each state at the current moment that satisfies requirements (figs. 2+3: see [0020-0022] and [0068-0087]: the final selected (soft) survivor path metric, survivor paths, and LLR information bits (for each stated after surviving truncation/pruning operations) is output by MAP decoder 240 (for a specific CPM symbol) hard-decision device 250); and
	backtracking any of the survivor paths of each state at the current moment (figs. 2+3: APP detector and/or hard-decision device performs these function (due to the recursive functions/steps of the non-coherent decoder/detector)), and outputting the information bits corresponding to a backtracking moment (figs. 2+3: hard-decision device performs this function and outputs hard (i.e. normal) bit sequences which correspond to the source bit sequence 10 of the transmitter (of fig. 1); see [0054].  Note that modulation, coding, etc of the bit sequences were already removed, see [0054]).


Rationale for Allowance (below)
	However, the prior art of record (including but not limited to Brown et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added):
1.	A demodulation method, comprising: 
	obtaining a local ideal signal corresponding to each state at a current moment based on a phase-free information waveform of each state at the current moment and a practical accumulated phase corresponding to each state at the current moment, wherein each state is determined based on a first predetermined number of information bits and a fixed accumulated phase corresponding to a first modulation index, the fixed accumulated phase is obtained based on the first modulation index, the practical accumulated phase of a previous moment and information bits of the previous moment, the phase-free information waveform is obtained based on a second modulation index, the first predetermined number of information bits before the current moment and the information bits of the current moment, the practical accumulated phase of each current moment is obtained based on the second modulation index, the practical accumulated phase of the previous moment and the information bits of the previous moment, the first modulation index is a rational number in a range of modulation indices, the second modulation index is any value in the range of modulation indices; 
	obtaining a branch metric for each branch path based on each local ideal signal and a received signal corresponding to the local ideal signal; 
	obtaining each modulation index error correction path metric for the current moment based on each branch metric for the current moment, and at least one of a survivor path metric for a survivor path of the previous moment and a second predetermined number of surviving branch metrics for the survivor path of the previous moment, comparing modulus of each modulation index error correction path metric into the same state, and obtaining the survivor path metric, survivor paths and information bits for each state at the current moment that satisfies requirements; and 
	in response to a determination that the received signal is a non-ending signal, jumping to each state of a next moment until a backtracking predetermined requirement is reached, and backtracking any of the survivor paths of each state at the current moment, and outputting the information bits corresponding to a backtracking moment.

	Where the allowable subject matter of independent claim 17 is substantially similar the allowable subject matter of independent claim 1, as addressed supra.
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each independent claim allowable, not solely the emphasized portions above (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and the relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as addressed above). 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/19/2022